Citation Nr: 1741751	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to additional compensation for dependent spouse, BF.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veteran initially requested a Board hearing but later withdrew this request.  The Board recognizes this withdrawal.  

(The issues of entitlement to service connection for bilateral upper extremity neuropathy and entitlement to a compensable evaluation for bilateral hearing loss are addressed in a separate decision). 


FINDING OF FACT

The Veteran is currently legally married to BF and was never legally married to MG.  


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for dependent spouse, BF, have been met.  38 U.S.C.A. §§ 5121, 5124 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.204, 3.216, 3.1000 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "spouse" is a person whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or when the right to benefits accrued.  38 C.F.R. §§ 3.1 (j), 3.50(a).

For purposes of benefits under laws administered by the Secretary, the Secretary may accept the written statement of a claimant as proof of the existence of marriage or dissolution of marriage for the purpose of acting on such individual's claim for benefits.  38 U.S.C.A. § 5124 (a), (b)(1), (2).  By regulation, this written statement must contain the date (month and year) and place of the event, and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. §§ 3.216, 3.204(a)(1).

In this case, the evidence indicates that the Veteran has provided all the necessary information to establish that he has been married to BF since November 1986.  However, he also provided reports that he had an earlier marriage to MG in 1973 in Wyoming, with a subsequent divorce in 1975.  Consequently, because no record of marriage or divorce had been associated with the claims file, the RO found that the Veteran had not demonstrated that his marriage to MG had ended.  However, the Veteran subsequently clarified that he was never legally married to MG.  In addition, the record now contains appropriate documentation from the state of Wyoming indicating that it has no record of the Veteran getting married in the state during the time frame from 1970 to 1976.  Moreover, Wyoming is not a common law marriage state.  Thus, it is reasonably established that the Veteran was never legally married to MG.  Accordingly, there is no impediment to the Veteran's current marriage to BF and additional compensation for her as a dependent spouse is warranted.      


ORDER

Additional compensation for dependent spouse, BF, is granted.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


